Citation Nr: 1743332	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot and ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the rating action on appeal, the RO considered a claim of service connection for a right foot disability only; however, based on the Veteran's contentions about his right ankle, the Board has framed the issue as noted on the title page.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2011.  However, a transcript of that hearing was unavailable.  The Veteran testified before the undersigned VLJ again in January 2012.  A transcript of that hearing is in the record before the Board.  

The Board remanded the issues on appeal for additional development in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the previous remand, the Veteran was afforded VA examinations, but the opinions offered by the various examiners are inadequate.  New examinations are warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A January 2016 addendum Disability Benefits Questionnaire (DBQ) Medical Opinion provides a negative nexus opinion with regard to the hearing loss and tinnitus claims, in part because the Veteran reported that his tinnitus began after his time in service.  The examiner was not able to associate the onset with his time during service.  The Board notes, however, that VA Training Letter 10-02, issued in March 2010, specifically noted that delayed-onset tinnitus must be considered. 

The examiner also explained that while the Board found that the Veteran was exposed to loud noise in service, civilian noise exposure was reported from machinery in a factory and coal mines for about 20 years as well.  However, the examiner did not appear to consider the Veteran's testimony that he had post-service hearing protection.  During the January 2012 hearing, the Veteran made it clear that hearing protection was unavailable during active duty and mandatory during his post-service noise exposure.  He also explained that he had no noise exposure as a post-service truck driver.  If he rolled the truck windows down, he could hear traffic but if the windows were rolled up it was pretty quiet.  In addition, the report of a March 2011 VA audio examination, by the same examiner, relates that the Veteran used hearing protection during his post-service employment in a factory and coal mines.  

Finally, in the January 2016 addendum DBQ Medical Opinion the examiner continued to point out that the Veteran's ETS audiogram showed no thresholds that were worse than the thresholds from his September 1971 Report of Medical Examination.  However, the Board's February 2014 remand found that by making a similar statement in the original March 2011 VA audio examination report, the examiner appeared to rely largely on the absence of hearing loss at separation.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Turning to the Veteran's right foot and ankle claim, an April 2011 VA feet examination provided a negative nexus opinion, in part because the examiner found there was no evidence of the in-service foot injury.  However, in doing so, the examiner failed to consider the Veteran's lay evidence of in-service incurrence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  During the January 2012 hearing the Veteran testified that he continued to have problems after injuring the right ankle jumping 10 feet from a helicopter, and that subsequently the ankle was always weak and had never been the same.  Similarly, in an undated statement received by the Board in January 2015, the Veteran stated that his ankle was always weak after the injury in the training exercise.  On remand, this lay evidence of continuity of symptomatology since service must be addressed by a VA examiner.  See Dalton, supra.

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral hearing loss and tinnitus disability that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss disability or tinnitus was caused by the Veteran's active duty. 

The Board specifically requests that the examiner address the possibility of delayed-onset tinnitus, as noted in Training Letter 10-02.

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right foot and ankle disability that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right foot or ankle disability was caused by an injury during the Veteran's active duty. 

The examiner is specifically requested to consider the Veteran's lay evidence of the claimed in-service right foot and ankle injury and of continuity of symptomatology ever since the injury.  

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

